84382: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18685: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84382


Short Caption:BARASH VS. DESERT PALACE, INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A836658Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/04/2022 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJoan BarashRobert B. Smith
							(Wilshire Law Firm/Las Vegas)
						


RespondentDesert Palace, Inc.Gregory M. Schulman
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


06/20/2022OverdueResponse to OSCAppellant





Docket Entries


DateTypeDescriptionPending?Document


03/16/2022Filing FeeFiling Fee due for Appeal. (SC)


03/16/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-08371




03/16/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-08373




03/31/2022Filing FeeE-Payment $250.00 from Robert B. Smith. (SC)


03/31/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-10039




04/04/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC)22-10411




04/22/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)22-12744




04/27/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-13433




04/29/2022Docketing StatementFiled Respondent's Response to Docketing Statement. (SC)22-13697




05/11/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).22-14978




05/12/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-15113




05/20/2022Order/ProceduralFiled Order to Show Cause. Appellant's Response due: 30 days. The deadlines for filing documents in this appeal shall be suspended pending further order of this court. Respondent may file any reply within 14 days from the date that appellant's response is served. (SC)22-16154




05/26/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/19/22. To Court Reporter: Robin Page. (SC)22-16822




06/10/2022MotionFiled Appellant's Motion to Dismiss Appeal. (SC)22-18490




06/10/2022TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts: 1/19/22. (SC)22-18540




06/13/2022Order/DispositionalFiled Order Dismissing Appeal. Cause appearing, appellant's motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)22-18685





Combined Case View